Citation Nr: 0029067	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  97-32 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for residuals of a 
myocardial infarction and hypertension, to include as 
secondary to nicotine dependence.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from May 1956 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of June 1997 and November 1998.  In a substantive appeal, the 
veteran requested a hearing before a member of the Board (now 
known as a Veteran's Law Judge) to be held at the RO, and in 
January 2000, he elected to provide his testimony at a  
videoconference hearing.  In September 2000, he was informed 
that his hearing had been scheduled for October 23, 2000.  In 
October 2000, the file was transferred to the Board in 
anticipation of the hearing; however, on the date of the 
scheduled hearing, the veteran's representative informed VA 
that due to an oversight in his office, the hearing had not 
been placed on his calendar, and it was impossible for him to 
attend.  He requested that the hearing be rescheduled.  
Particularly since, as pointed out by the representative, 
this was through no fault of the appellant, the Board accepts 
this as good cause, and the case must be returned to the RO 
to schedule another hearing date.  See 38 C.F.R. § 20.704 
(1999).  

Consequently, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
videoconference hearing at the North 
Little Rock, Arkansas, RO, before a member 
of the Board sitting in Washington, D.C.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



